Opinion issued July 17, 2014




                                     In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                               NO. 01-13-00650-CR
                           ———————————
                       RICARDO ESTRADA, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 239th District Court
                          Brazoria County, Texas
                        Trial Court Case No. 67751


                         MEMORANDUM OPINION

      Appellant, Ricardo Estrada, pleaded guilty to a jury to three counts of the

felony offense of aggravated sexual assault of a child. See TEX. PENAL CODE ANN.

§ 22.021(a)(1)(B) (West 2011). The jury assessed punishment and, in accordance

with the jury’s assessment, the trial court sentenced appellant as follows: (1) for
count one, appellant was sentenced to10 years’ imprisonment with the sentence

suspended and appellant placed on community supervision for a period of 10

years; (2) for count two, appellant was sentenced to 7 years’ imprisonment; and (3)

for count three, appellant was sentenced to 13 years’ imprisonment. See TEX.

PENAL CODE ANN. § 12.32 (West 2013) (first-degree felony punishable by

imprisonment for term of life or not less than 5 years); TEX. PENAL CODE ANN. §

22.021(e) (“An offense under this section is a felony of the first degree.”). The trial

court further ordered that the sentences for counts two and three shall run

consecutively, but the sentence for count one is to run concurrently with the

sentences for counts two and three. See TEX. CODE CRIM. PROC. ANN. art. 42.08

(West Supp. 2011) (granting trial court authority to order sentences to run

consecutively or concurrently); TEX. PENAL CODE ANN. § 3.03(b)(2)(A) (West

Supp. 2013) (authorizing consecutive sentences for aggravated sexual assault of

child offenses under section 22.021 even if offenses arise out of same criminal

episode). Appellant timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967). Counsel’s brief meets the Anders requirements by presenting a

professional evaluation of the record and supplying us with references to the record


                                          2
and legal authority. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also High v.

State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978). Counsel indicates that he has

thoroughly reviewed the record and he is unable to advance any grounds of error

that warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v.

State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      We independently reviewed the entire record in this appeal, and we conclude

that no reversible error exists in the record, there are no arguable grounds for

review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400

(emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing

court determines whether arguable grounds exist by reviewing entire record). We

note that an appellant may challenge a holding that there are no arguable grounds

for appeal by filing a petition for discretionary review in the Texas Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.




                                         3
       We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1 Attorney Perry Stevens must immediately send appellant the required

notice and file a copy of the notice with the Clerk of this Court. See TEX. R. APP. P.

6.5(c).

                                    PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




1
    Appointed counsel still has a duty to inform appellant of the result of these appeals
    and that he may, on his own, pursue discretionary review in the Texas Court of
    Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
                                            4